DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This office action is in response to the response filed on 04/29/2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 04/29/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. (20090168273) in view of Naumann et al.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “…switching on an off, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the 
Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable by Yu et al. (20090168273) in view of Naumann et al. (20120007657)

Regarding claim 8. Yu teaches a method [method done by fig 4] for controlling a semiconductor switch [24] of a switching apparatus [apparatus of fig 4] for conducting and interrupting electrical currents [abstract, implicit], comprising a first mechanical contact arrangement [10/12], the semiconductor switch being connected in parallel to the first mechanical contact arrangement, the method comprising: 
switching on an off [¶25], the semiconductor switch multiple times according to a prespecified sequence [sequence performed by circuit of fig 4] to interrupt electrical currents during an opening operation [implicit in ¶25-¶26, “shunting performed by 24 at T1, surge power at the contacts 10 and 12 could continue to increase in accordance with the graph line 308.” Function of 24 to assist in interruption of surge current] of the first and second mechanical contact arrangements [any elements in series with first mechanical element contact arrangement would have the current interrupted as it is the same current flowing in series with first mechanical element].
While Yu teaches a method a first mechanical contact arrangement [10/12], Yu does not explicitly mention having a second mechanical contact Page 17 of 19arrangement connected in series to the first mechanical contact arrangement.
Whereas Naumann teaches a method comprising: a second mechanical contact Page 17 of 19arrangement [10] connected in series to the first mechanical contact arrangement [i.e. 7].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place a secondary mechanical switch [as shown in Naumann] in series with the first mechanical switch of Yu in order to have a shockproof galvanic interruption, and have the mechanical disconnecting element additionally be opened with no load or arc [¶57].

Regarding claim 9: Yu as modified teaches the method according to claim 8, wherein the prespecified sequence has the following temporally successive steps: first switching-on of the semiconductor switch as soon as the opening operation is initiated [¶25 Yu, fig3, T0-T1, Yu]; first switching-off of the semiconductor switch [see T12]; second switching-on of the semiconductor switch after a prespecified switch-off time [see T12]; and second switching-off of the semiconductor switch after a prespecified current conducting time has expired [see T14 of Yu].

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable by Yu et al. in view of Naumann et al. and further in view of Okumoto et al. (20100083926)
Regarding claim 10, while Yu as modified teaches the method according to claim 8 wherein the method is implemented by a switching electronics [408] configured to switch the semiconductor switch on and off.  Yu is silent regarding the components of 408.  Whereas Okumoto teaches a method comprising: the switching electronics [fig 5, 20] comprising a processor and a memory [¶80] in which a program is stored which configures the processor to carry out the method [¶90, implicit in using a software for executing instructions]. Page 4 of 11   
Since Yu uses an A/D converter Yu implies that a computing device is in 408, thus, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the components disclose in Okumoto’s item 20 into the box 408 of Yu in order to provide a more descriptive structure.
 
Allowable Subject Matter
Claims 1-7 are allowed.
Regarding claim 1, Regarding claim 1. Naumann teaches a switching apparatus for conducting and interrupting electrical currents [fig 1], comprising: a first mechanical contact arrangement [7], a semiconductor switch [11] which is connected in parallel to the first mechanical contact arrangement, a second mechanical contact arrangement connected in series to the first mechanical contact arrangement [10].
The following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an auxiliary coil which is electrically isolated from a circuit of a switching drive used to move contacts of the first and second mechanical contact arrangements, and which is electromagnetically coupled to a coil of the switching drive such that a voltage is generated therein when a voltage supply of the switching drive is switched off, and a switching electronics configured to switch the semiconductor switch on and off, and which is supplied with the voltage generated in the auxiliary coil when the voltage supply of the switching drive is switched off, wherein the switching electronics is configured to switch the semiconductor switch on and off multiple times according to a prespecified sequence to interrupt electrical currents during an opening operation of the first and second mechanical contact arrangements15X.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839